___________

                                 No. 95-2293
                                 ___________

Jerri Walden-Leady; Joseph         *
Leady,                             *
                                   *
           Appellants,             *
                                   *
      v.                           *
                                   *
Bill Armontrout; Arthur W.         * Appeal from the United States
Dearixon; Cranston Mitchell;       * District Court for the
Dick D. Moore; C. Anderson;        * Western District of Missouri.
G. Dodson; T. Holtzclaw; D.        *       [UNPUBLISHED]
Cabanna; R. Kennedy; Marie         *
Clark; Donald Wyrick, Warden;      *
G. Winger; D. Perkins; Don         *
McBride; D. Mawstas,               *
                                   *
           Appellees.              *
                              ___________

                   Submitted:    April 5, 1996

                       Filed:    April 22, 1996
                                 ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

     The Leadys appeal from the judgment entered by the district court1
following a jury verdict.    We affirm.


     Most of the issues the Leadys raise on appeal cannot be reviewed
because they relate to alleged trial error, and the Leadys have not
provided a trial transcript.    See Fed. R. App. P. 10(b); Schmid v. United
Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per
curiam), cert. denied, 484 U.S. 1071 (1988); Carter v. Jacobsen, 748 F.2d
487, 488 (8th Cir. 1984) (per curiam).




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
     As to the reviewable issues, the Leadys first object to the form of
the district court's order denying their motion for a new trial, arguing
that the court failed to make adequate findings of fact and conclusions of
law in rejecting each of their grounds for relief, and that the order is
confusing because it is misnumbered.    These arguments are meritless.   The
court gave specific reasons for rejecting each of eleven grounds for
relief.    Cf. Champeau v. Fruehauf Corp., 814 F.2d 1271, 1274 (8th Cir.
1987) (Fed. R. Civ. P. 59(a) does not require court to specify reasons for
ruling, but good practice to do so).       We have reviewed the record, and
conclude the district court did not err in summarily rejecting the Leadys'
remaining grounds.


     Second, the Leadys argue the magistrate judge2 erred when, prior to
trial, he denied their motion for separate trials.      See Fed. R. Civ. P.
42(b).    The magistrate judge did not abuse his discretion, however, because
the Leadys brought their claims in the same complaint and prosecuted them
together; their claims arose from a common set of facts regarding an
alleged conspiracy by defendants that targeted both plaintiffs; and their
claims were not clearly separable.    See O'Dell v. Hercules, Inc., 904 F.2d
1194, 1201-02 (8th Cir. 1990).


     Third, the Leadys complain about the representation provided by their
retained attorney, but relief is not available in this appeal.    See Watson
v. Moss, 619 F.2d 775, 776 (8th Cir. 1980) (per curiam) ("party with
privately retained counsel does not have any right to a new trial in a
civil suit because of inadequate counsel, but has as its remedy a suit
against the attorney for malpractice").




     2
     The Honorable William A. Knox, United States Magistrate Judge
for the Western District of Missouri.

                                     -2-
     We deny the Leadys' motions to strike and for oral argument.   The
judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-